Citation Nr: 1758113	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for joint pain.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to September 1966, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has previously remanded this case twice, in December 2013 and March 2017, for additional development.

The issue of entitlement to service connection for joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, is not otherwise related to service, and is not caused or aggravated by his service-connected PTSD.  

2.  The Veteran's insomnia did not have its onset in service, is not otherwise related to service, and is not caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for insomnia, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by a letter dated February 2008.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's service treatment records, personnel records, VA medical records, and private treatment records.  The Veteran has also been afforded VA medical examinations in connection with his claims.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).





II. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a).   

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b).  Continuity of symptoms may be established if a claimant can demonstrate: (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Hypertension

The Veteran seeks service connection for hypertension, to include as secondary to service-connected PTSD.  As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran's private treatment records show that the Veteran has a diagnosis of hypertension, which is controlled with medication.  The issue that remains disputed is whether or not the Veteran's current hypertension is related to service, or secondary to his service-connected PTSD. 

The Veteran has asserted in statements to VA that his hypertension began shortly after discharge due to his heavy drinking and smoking, in what his representative described as "self-medicating," due to the Veteran's service-connected PTSD.   
The Veteran has also asserted that he has been treated for hypertension since his early thirties. 

The Veteran's service treatment records are silent for complaints of or treatment for hypertension.  At his September 1963 entrance examination, the examiner noted clinically normal heart and vascular systems.  The Veteran denied a history of high blood pressure.  His blood pressure reading showed a slightly elevated, but normal, reading of 140/86.  There is no further indication in the service treatment records that the Veteran had an in-service diagnosis of hypertension or took medication for such a diagnosis.  At his September 1966 separation examination, the Veteran's heart and vascular systems were both noted to be clinically normal.  The Veteran again denied a history of high blood pressure.  His blood pressure reading was normal, measured at 126/78.  

In a November 2004 private medical record, the medical provider noted that the Veteran had no history of hypertension.  The first documented report of hypertension found in the evidence of record is a July 2006 private medical record which indicated a diagnosis of benign essential hypertension.  The record further indicates that the Veteran's hypertension has been controlled with medication since April 2007.    

The Board notes that none of the Veteran's private medical records contained in his claims file link the Veteran's hypertension to his military service, nor have the Veteran's private treating physicians suggested that such a link exists.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was incurred in or aggravated by service.  

The Board further notes that the Veteran's post-service medical records do not show compensable manifestations of hypertension within one year of separation of service, nor do they show any continuity of symptomatology from his time of service until present.  The earliest record of the Veteran's diagnosed hypertension is in July 2006, nearly 40 years after service.  That time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In sum, the evidence of record fails to show that the Veteran's hypertension had its onset in service or manifested to a compensable degree within one year of separation from service.    

Additionally, secondary service connection is not established in regards to the Veteran's hypertension.  Secondary service connection for the Veteran's hypertension would necessitate the disability being caused or aggravated by a service-connected disability.  The Veteran is currently service-connected for PTSD.  The evidence of record does not support a finding of a link between the Veteran's PTSD and his hypertension.  None of the Veteran's private medical records contained in his claims file relate the Veteran's hypertension to his service-connected disability, nor have the Veteran's private treating physicians linked his hypertension to his service-connected disability.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

Significantly, the Veteran has not presented or identified any medical opinion or other evidence that supports the claim for service connection, on a direct, presumptive, or secondary basis.  In fact, the only evidence in support of the Veteran's claim is his own contentions and those of his representative.  While the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of his hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Diagnosing and providing an etiology of hypertension is medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding the etiology of his hypertension is not competent evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected PTSD, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
      
Insomnia

The Veteran seeks service connection for insomnia, to include as secondary to service-connected PTSD.  The Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnosis of insomnia or any other sleeping problems in service.  

The first documented report of insomnia found in the evidence of record is an October 2006 private medical record, in which the Veteran reported that he has insomnia in a systems assessment.  

In November 2007 the Veteran presented to his private physician with complaints of insomnia for the past three months.  He reported that he had been having trouble staying asleep, and that he dreams about people who have passed away.  He stated that he has had night sweats for the past few years, and that he has been on medications for insomnia and depression in the past.  The examination note indicates that the physician diagnosed the Veteran with insomnia and he was prescribed an anti-anxiety medication.

In December 2007 the Veteran returned to his private physician for a follow-up.  He reported that he was still having trouble staying asleep, but that the anti-anxiety medication was providing relief.

At a May 2008 VA Compensation and Pension PTSD examination, the Veteran reported to the examiner that he has had sleep disturbance since returning from Vietnam.  He reported that he takes medication for depression and for sleep from a general medical practitioner.  The Veteran stated that he gets three to four hours of sleep at night, and that he generally falls asleep satisfactorily, but wakes up soon after and finds it difficult to reinitiate sleep.  At this examination, the Veteran was diagnosed with PTSD.  The examiner noted that his current PTSD symptoms include "sleep disturbance."   

The Veteran was afforded a VA medical examination in connection with his claim in July 2016.  During the examination, the Veteran reported his main symptom as having upsetting dreams every night.  He reported that his insomnia began 25 to 30 years ago, and that he has problems initiating and maintaining sleep.  He reported that he is able to sleep better if he drinks six to eight beers and takes a muscle relaxer.  He described his sleep as restorative on average, and that he gets four and a half to five hours of sleep per night.

The VA examiner opined that the Veteran's insomnia is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  Based on a comprehensive psychological evaluation of the Veteran, the examiner determined that the Veteran's PTSD symptoms had diminished in frequency and intensity to the point that most have resolved.  The examiner further determined that the Veteran's reported sleep disturbances do not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria for a full, independent sleep disorder diagnosis.  The examiner noted that the Veteran's insomnia did not onset until 2007 and, based on the evidence of record, his sleep disturbances were transitory and short-lived as he had reported his sleep to be restorative and adequate in the examination.  She further opined that it is at least as likely as not that the Veteran's chronic alcohol use has been a main contributing factor to his mild sleep disturbance and dissatisfaction with sleep quality.            

Based on a careful review of all the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against a finding that service connection for insomnia is warranted.  

The Board acknowledges the Veteran's assertion that he has suffered from insomnia since service.  However, the evidence of record indicates that the Veteran did not seek medical treatment for his condition until November 2007, 41 years after his discharge from service.  This significant lapse in time between service and medical treatment tends to weigh against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the only medical opinion to address the medical relationship, if any, between the Veteran's insomnia and service, or his service-connected disability, weighs against the claim.  In this regard, the July 2016 VA examiner definitively opined that the Veteran's insomnia was less likely than not caused or aggravated by his service-connected PTSD.  The examiner determined that the Veteran's PTSD symptoms had mostly resolved and that his reported symptoms did not qualify him for an independent sleep disorder diagnosis under the DSM-5 criteria.  Finally, she opined that the Veteran's chronic alcohol abuse is the likely contributing factor to his mild sleep disturbance and dissatisfaction with sleep quality.   

The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question, as it was based on a review of the Veteran's documented medical history and assertions and examination.  The VA examiner's opinion is consistent with the evidence of record and she provided a clear rationale for her conclusions.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran has not presented or identified any contrary medical opinion that supports his claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's current symptoms of insomnia did not manifest in service or are otherwise related to service, and have not been caused or aggravated by his service-connected PTSD.   

The only evidence in support of the Veteran's claim is his own contentions and those of his representative.  However, there is no indication that the Veteran or his representative possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his insomnia and service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding his insomnia are insufficient to establish a nexus to service, or to his service-connected disability.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of his insomnia in the absence of specialized training. 

Finally, the Board notes that the Veteran is currently service-connected for PTSD with a rating of 50 percent.  All mental disorders, including PTSD, are rated under 38 C.F.R. § 4.130.  While insomnia is not specifically listed, chronic sleep impairment is contemplated under the criteria in the general rating formula for mental disorders.  Therefore, the Veteran is already being compensated for sleep impairment as a symptom of PTSD, and compensating him further for this symptom would violate VA's prohibition on pyramiding of benefits (rating the same disability or manifestation under different diagnostic codes).  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for insomnia, to include as secondary to service-connected PTSD, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.    

Entitlement to service connection for insomnia, to include as secondary to service-connected PTSD, is denied.


REMAND

While the Board regrets further delay, the Veteran's service connection claim for joint pain must once again be remanded.  A review of the claims file reveals that the RO did not substantially comply with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).

The Veteran has raised a claim of entitlement to service connection for joint pain; however, he has not specifically identified which joints are the causes of said pain.    His representative has asserted that the Veteran's joint pain is caused by numerous parachute jumps in service.  

A December 2013 Board decision remanded this case for further development.  In pertinent part, the remand instructions requested that the Veteran be afforded a VA orthopedic examination to address the etiology of the Veteran's joint pain.  However, the Veteran was afforded a July 2016 spine examination instead that only addressed the etiology of the Veteran's diagnosed back disabilities, a separate claim that was not on appeal.  Accordingly, a new VA examination, responsive to the Board's directives, is required.  See Stegall, 11 Vet. App. at 268.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination with the appropriate medical professional to fully assess the nature and etiology of the Veteran's alleged joint pain.  The examiner must review the claims file in its entirety and must note that review in the report. A complete history of symptoms should be elicited from the Veteran. Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.   

The physician should discuss with the Veteran and identify the specific anatomical locations where he is alleging service-related joint pain.  The physician should clearly indicate, with respect to each location, whether the Veteran has a diagnosed, identifiable malady or condition of the affected joint. Then, with respect to each diagnosed disability, the physician should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by service.  

In doing so, the physician should discuss the significance, if any, of the fact that the Veteran's service treatment records reflect that he suffered a fracture to the right fifth metacarpal during a fight in service.  The examiner should also discuss the significance, if any, of the fact that the Veteran received the Parachute Badge during service; that he reported a history of "cramps in [his] legs" when he was examined for service separation in September 1966; and the theory, advanced by the Veteran's representative, that the joint pain of which the Veteran presently complains can be attributed to numerous in-service parachute jumps.   

NOTE:  In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth all pertinent findings, and provide a complete rationale for the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


